COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Thor Kirby 3 Group, LLC v. Frances H. Pengra, et al.

Appellate case number:    01-13-00229-CV

Trial court case number: 2011-20523

Trial court:              215th District Court of Harris County

        On August 5, 2013, the parties to this appeal filed an Agreed Amended Motion to Set
Briefing Schedule. Appellant’s and cross-appellants’ briefs were due on June 21, 2013.
Appellees Frances H. Pengra, et al., trial court plaintiffs, previously filed an unopposed motion
to set briefing schedule, which requested an August 20, 2013 deadline for filing the initial
appellant’s brief. The parties also filed an agreed motion to extend the deadline for the
appellant’s and cross-appellants’ briefs by 30 days pending a ruling on the unopposed motion to
set briefing schedule. The agreed amended motion to set briefing schedule requests that the filing
date for the initial appellant’s brief be extended to September 20, 2013.
       We grant the agreed amended motion to set briefing schedule. We therefore order that:
       Thor Kirby 3 Group, LLC’s appellant’s brief is due no later than September 20, 2013.
       Frances H. Pengra, et al.’s combined appellees’ and cross-appellants’ brief is due no later
       than October 21, 2013.
       GWV Kirby LLC’s combined appellee’s and cross-appellant’s brief is due no later than
       November 21, 2013.
       Thor Kirby 3 Group, LLC’s combined appellant’s reply and cross-appellee’s brief is due
       no later than December 20, 2013.
       Frances H. Pengra, et al.’s cross-appellants’ reply brief is due no later than January 9,
       2014.
       GWV Kirby LLC’s cross-appellant’s reply brief is due no later than January 9, 2014.
No further extensions will be granted.



                                                1
        We dismiss Appellee’s Unopposed Motion to Set Briefing Schedule, filed on June 3,
2013, and the Agreed Motion to Extend Time to File Appellant’s and Cross-Appellants’ Briefs,
filed on June 19, 2013, as moot.
       It is so ORDERED.

Judge’s signature: /s/ Jim Sharp
                    Acting individually    Acting for the Court

Date: August 14, 2013




                                              2